Exhibit 10(a)(i)

SCHERING-PLOUGH CORPORATION
EXECUTIVE INCENTIVE PLAN
As amended and restated to October 1, 2000

Article I -- Definitions

     The following words and phrases, as used herein, have the following meaning
unless a different meaning is plainly required by the context:



"Affiliated Company"

-

any corporation, partnership, or other legal entity controlled directly or
indirectly by the Company.

"Board"

-

the Board of Directors of the Company.

"Committee"

-

the Executive Compensation and Organization Committee appointed by the Board.

"Company"

-

Schering-Plough Corporation, a New Jersey corporation, or any successor by
merger, purchase or otherwise.

"Company Stock"

-

the common stock of the Company.

"Company Stock Fund"

-

the Investment Fund that is invested in Company Stock.

"Former Participant"

-

a person no longer in the employ of the Company who is entitled to receive a
distribution under the Plan or any predecessor Executive Incentive Plan.

"Investment Committee"

-

the Schering-Plough Employee Benefits Investment Committee.

"Investment Funds"

-

the separate funds or investment vehicles, selected by the Investment Committee
from time to time, in which deferred awards are deemed to be invested pursuant
to a Participant's election made in accordance with the Plan.

"Participant"

-

any employee of the Company who is designated by the Committee to participate in
the Plan.

"Plan"

-

this Plan, either in its present form or as hereafter amended from time to time.

"Share Equivalents"

-

with respect to the number of Units credited to the Company Stock Fund as of a
given date, the equivalent number of shares of Company Stock, where one Unit is
deemed to equal one issued and outstanding share of Company Stock.

"Terminated Participant"

-

any employee who has been removed from further participation in the Plan or any
predecessor Executive Incentive Plan by action of the Committee.

"Unit Value"

-

with respect to an Investment Fund as of a given date, the quotient obtained by
dividing the fair market value of the portion of the Investment Fund
attributable to the Plan at such date by the number of Units then outstanding
credited to the deferred accounts of all Participants, Former Participants and
Terminated Participants who have elected to participate in such Investment Fund,
excluding any amounts to be credited as of such date, provided that the Unit
Value of any mutual fund shall be the net asset value as of the close of
business at such date as reported in The Wall Street Journal, or if not reported
on such date, on the nearest preceding day reported. The Unit Value of the
Company Stock Fund as of a given date shall be the closing price of the Company
Stock on such date as reported in the Wall Street Journal, or if there were no
sales of the Company Stock on such date, on the nearest preceding day on which
there were sales, as adjusted from time to time in accordance with paragraph 4
of Article IV.




Article II -- Purposes

     The purposes of the Plan are to: (a) improve Company and individual
performance through financial incentives which provide rewards to executives and
managers whose activities most significantly affect Company profitability; (b)
support the Company's planning efforts and encourage cooperation and group
effort toward the attainment of Company goals; (c) help attract and retain
outstanding executives and managers.

Article III -- Awards

     1. The Committee shall, prior to or during the first quarter of each
calendar year, establish criteria for determining the incentive awards for such
calendar year for Participants in the Plan. In establishing the criteria, the
Committee may, in its discretion, consider the following: (a) the number of
Participants; (b) projected Company and industry performance; and (c) such other
factors it may deem appropriate, including conditions in the general economy and
in the industry.

     2. As soon as practicable after the close of each calendar year, the
Committee shall determine the actual incentive awards to be made to the
Participants, provided, however, that prior to the close of such calendar year,
the Committee may estimate the actual incentive award to be made to all or
certain of the Participants and may authorize the immediate distribution of all
or any portion thereof to such Participants, and provided further, however, that
during any such calendar year the Committee may, in its discretion, determine
incentive awards for the portion of the year preceding such determination and
may authorize the immediate distribution of such awards to all or certain of the
Participants.

     In determining such awards the Committee may consider, inter alia, the
following: (a) the salary of each Participant; (b) the level of executive or
managerial responsibility; and (c) the performance of each Participant.

     3. Upon the retirement, disability or death of a Participant, or upon a
transfer to an Affiliated Company of a Participant who is no longer eligible to
participate in the Plan, the Committee may, in its discretion, make an award to
such Participant or his beneficiary or estate for the calendar year in which
such retirement, disability, death or transfer takes place, which award shall be
based on the portion of the year preceding the date of such retirement,
disability, death or transfer. The expression "disability" as used herein shall
mean total and permanent disability and shall be evidenced by the certification
of a medical examiner acceptable to the Committee, to the effect that the
Participant, as a result of mental or physical disability, is prevented from
engaging in any occupation or employment for wage or profit and that such
disability will probably continue for the remainder of the Participant's life.

     4. Unless the Committee shall have authorized the distribution to a
Participant of an estimated or partial award during the calendar year, no award
shall be made to any Participant with respect to any calendar year during which
his employment is terminated for any reason other than retirement, disability or
death.

     5. For purposes of the Plan, employment by an Affiliated Company shall be
deemed to be employment by the Company.

Article IV -- Distribution

     1. Except as described below, distributions of estimated, partial, or
actual awards shall be made to Participants as soon as practicable following the
determination thereof by the Committee and in any event on or about March 1st of
the year following the calendar year for which an award is made (the
"Distribution Date").

     2.   (a)   In lieu of the normal method of distribution described above, a
Participant may, prior to the commencement of any calendar year (or, with
respect to a new Participant, prior to his date of commencement of
participation), elect to defer receipt of all or part of the award for such
calendar year until the earliest of his retirement, disability, death, or other
termination of employment (herein called the "Deferral Period"). Any election to
defer shall be made by written notice in a form prescribed by the Committee or
its delegate, and shall include (i) the percentage (in multiples of 1%) of the
award to be paid currently, (ii) the percentage (in multiples of 1%) of the
award to be deferred and (iii) the allocation (in multiples of 1%) of the
deferred award among each of the Investment Funds (the "Investment Election").
If a Participant fails to make an Investment Election for a deferred award, the
Participant shall be deemed to have elected to participate only in the
Investment Fund invested in a money market fund or the functional equivalent
thereof.

          (b)   In addition, Participants, Former Participants and Terminated
Participants who have elected to defer receipt of any award shall specify
whether deferred awards will be paid (i) in a lump sum within 45 days following
termination of the Deferral Period, (ii) on or about the first day of April of
the calendar year following the calendar year of termination of the Deferral
Period, or (iii) in five, ten, fifteen or twenty substantially equal annual
installments commencing within 45 days following the date of termination of the
Deferral Period (such election, the "Payout Election"). A Payout Election shall
initially be made (the "Initial Payout Election") in the first notice of
election (the "First Election Notice") on or after September 1, 2000. Except as
otherwise provided below, the Initial Payout Election shall apply to all future
amounts credited to the Participant's, Former Participant's or Terminated
Participant's deferred account from and after the date of the First Election
Notice. If a new Participant fails to make an Initial Payout Election, the new
Participant shall be deemed to have elected to receive deferred awards in a lump
sum on the first day of April of the calendar year following the calendar year
of termination of the Deferral Period. Participants, Former Participants and
Terminated Participants (other than Former Participants or Terminated
Participants receiving payments under the Plan as of September 1, 2000) may also
elect (a "Global Payout Election") in the First Election Notice to have the
Initial Payout Election supersede all previous payout elections made prior to
September 1, 2000. If a Participant, Former Participant or Terminated
Participant elects not to make or fails to make a Global Payout Election, Units
credited to the Participant's, Former Participant's or Terminated Participant's
deferred account as of September 1, 2000 shall remain subject to the payout
elections as in effect prior to September 1, 2000. A Participant or Terminated
Participant may, no later than one year prior to termination of employment (the
"Final Payout Election Cutoff Date"), by written notice in a form prescribed by
the Committee or its delegate, make a final Payout Election (the "Final Payout
Election"), which shall supersede the Initial Payout Election, the Global Payout
Election and any other previous payout elections still in effect. Participants
and Terminated Participants only may make two Final Payout Elections. The second
Final Payout Election shall be irrevocable and shall supersede the first Final
Payout Election. If no Final Payout Election has been made on or prior to the
Final Payout Election Cutoff Date, then all previous payout elections shall
become irrevocable. Former Participants and Terminated Participants receiving
installment payments under the Plan as of September 1, 2000 shall continue to
receive remaining installments in accordance with payout elections as in effect
as of September 1, 2000.

     3.   (a)   The Company shall establish a separate deferred account for each
Participant. As of each Distribution Date, there shall be credited to each such
deferred account the number of units ("Units"), calculated to the nearest
thousandth of a Unit, for each Investment Fund in which the Participant, Former
Participant or Terminated Participant elects to participate, by dividing the
amount of the Participant's, Former Participant's or Terminated Participant's
deferred award allocated to such Investment Fund by the Unit Value of the
Investment Fund as of such Distribution Date.

           (b)   Each Investment Fund shall be valued on each day on which the
applicable financial market conducts business, and the proportionate share of
the increase or decrease in the fair market value of each Investment Fund in
which a Participant, Former Participant or Terminated Participant elects to
participate shall be allocated to such Participant's, Former Participant's or
Terminated Participant's deferred account.

           (c)   As soon as practicable after the end of each calendar quarter,
each Participant, Former Participant and Terminated Participant who has elected
to defer receipt of any award shall be furnished with a statement setting forth
the value of his or her deferred account as of the end of such calendar quarter.

     4. Whenever a dividend is declared and paid from time to time with respect
to the Company Stock, the Company Stock Fund shall be credited with a number of
Units equal to (a) with respect to a dividend payable in cash or other property,
the number of Share Equivalents credited to the Company Stock Fund on the
dividend record date (before giving effect to the dividend), multiplied by the
fair market value of the dividend declared on a share of Company Stock and (b)
with respect to a dividend payable in shares of Company Stock, the number of
Share Equivalents credited to the Company Stock Fund on the dividend record date
(before giving effect to the dividend), multiplied by the dividend declared on a
share of Company Stock. The deferred account of each Participant, Former
Participant and Terminated Participant electing to participate in the Company
Stock Fund shall be credited with the pro rata share of the total number of
Units credited to the Company Stock Fund in respect of such dividend. In the
event of any capital stock adjustment to Company Stock (other than a stock
dividend described in clause (b) above), an appropriate adjustment shall be made
to the Company Stock Fund and each such deferred account as of the date of such
capital stock adjustment.

     5.   (a)   On the applicable payout date, an amount of cash equal to the
sum (such sum, the "Aggregate Fair Market Value") of the products obtained, for
each Investment Fund in which the Participant, Former Participant or Terminated
Participant elects to participate, by multiplying the Unit Value by the number
of Units credited to a Participant's, Terminated Participant's, or Former
Participant's deferred account and allocated to such Investment Fund on the
payout date shall be payable either in a lump sum or in the number of annual
installments payable as specified by a Participant, Former Participant or
Terminated Participant in his election under paragraph 2 of this Article.
Notwithstanding any provision of the Plan to the contrary, a lump sum payment
shall be made in lieu of any installments if the value of a Participant's,
Terminated Participant's or Former Participant's deferred account is less than
or equal to $5,000 or such other amount as may be established from time to time
by the Investment Committee. Any lump sum payment shall be valued as of the
payout date. The amount of each installment payment shall be determined by
dividing the Aggregate Fair Market Value on the payout date by the remaining
number of unpaid installments.

           (b)   The Committee may, in its sole discretion, where a Participant,
Terminated Participant or Former Participant has terminated his employment and
where it finds such action necessary to avoid severe financial hardship to a
Participant, Terminated Participant or Former Participant or their respective
beneficiaries, direct at any time that payment of any installment or lump sum be
accelerated or that any remaining installments due to a Participant, Terminated
Participant or Former Participant or their respective beneficiaries or estates
shall be paid in a lump sum. A severe financial hardship must result from the
illness of or a sudden and unexpected accident or casualty to the Participant,
Terminated Participant or Former Participant or a dependent member of his or her
family or to his or her property, or due to other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, Terminated Participant or Former Participant. A severe
financial hardship shall not exist to the extent the loss or expense is covered
by insurance or can be met by the sale of other liquid assets of the
Participant, Terminated Participant or Former Participant. Unforeseeable
hardship shall not include the college expenses of a child or the costs of
purchasing a residence. The amount of any distribution hereunder shall not
exceed the amount reasonably needed to meet the severe financial hardship. Any
benefits payable under the Plan shall be equitably reduced to reflect any
payments made from any trust established by the Corporation to meet its
obligations under this Plan.

           (c)   A Participant, Former Participant or Terminated Participant
may, by written notice in a form prescribed by the Committee or its delegate,
make an irrevocable election (an "Early Distribution Election") to receive an
early distribution of all or part of the Participant's, Former Participant's or
Terminated Participant's deferred account balance in a lump sum cash payment as
soon as practicable. For purposes of determining the amount available for early
distribution, the value of a Participant's, Former Participant's or Terminated
Participant's deferred account balance shall be established as of the applicable
payout date. The amount actually distributed shall be the elected amount less a
penalty of 10% of the elected amount. Such penalty amount shall be irrevocably
forfeited, and the amount elected shall be deemed fully distributed.

     6. Designations of beneficiaries shall be made in writing filed with the
Company in such form and in such manner as the Company may from time to time
prescribe. Beneficiaries may be changed by a Participant, Terminated Participant
or Former Participant in the same manner at any time prior to death, and may
thereafter be designated or changed by a surviving beneficiary eligible to
receive any payment unless a successor beneficiary to such surviving beneficiary
has been designated by the Participant, Terminated Participant, Former
Participant or prior beneficiary. If a Participant, Terminated Participant,
Former Participant or beneficiary eligible to receive any payment dies without a
surviving beneficiary having been designated, or with his estate or a trust
designated as the beneficiary, his interest under the Plan shall be distributed
to the legal representative of his estate, or to the trustee of any such trust,
in a lump sum on or before the 90th day after his death.

     7. A Participant, Former Participant, or Terminated Participant may
reallocate his deferred account balance among the Investment Funds as follows:



(i)   the election shall be made by notice in a form prescribed by the Committee
or its delegate;

(ii)   the reallocation shall be effected as of the date the requisite notice is
delivered to the Corporation, or as soon thereafter as practicable; and

(iii)   a reallocation may only be made once during any calendar year by a
Participant, Former Participant, or Terminated Participant.



Article V -- Committee Powers and Responsibilities

     The Committee, in its sole discretion, shall designate all Participants in
the Plan, and may at any time remove any Participant from further participation
in the Plan. The Committee shall have the exclusive power and authority, except
as provided herein, to interpret and administer the Plan. The Committee shall
act by a majority of the members present at a meeting at which a quorum is
present or by a majority of its members in writing without a meeting, and such
action shall constitute the action of the Committee. The action of the Committee
shall be final and binding upon the Company and all interested parties. Except
as otherwise provided in Article VI, in connection with the administration of
the Plan, the Committee may delegate in writing part or all of its authority
under the Plan to such party or parties as it may deem necessary or appropriate.

Article VI -- Amendment or Termination

     The Plan may be amended or terminated at any time by action of the Board.
In the event of termination of the Plan, no awards shall be made thereafter,
except for a year preceding the year in which termination occurs and provided
that no such amendment or termination shall affect any right or obligation with
respect to any award theretofore made, or the rights of a Participant,
Terminated Participant, Former Participant or beneficiary to receive amounts
credited to his deferred account.

Article VII -- Miscellaneous

     1. Neither the establishment of the Plan nor participation therein shall
confer upon any person any right to be continued as an employee of the Company
or an Affiliated Company, and the Company reserves the right to discharge any
employee whenever in its sole judgment the interest of the Company or an
Affiliated Company so requires.

     2. All expenses of administering the Plan shall be paid by the Company.

     3. No benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge or subject to attachment, garnishment, or other legal process, except as
otherwise required by applicable law.

     4. The Company may withhold from any payment required to be made under the
Plan any federal, state or local taxes required by law to be withheld with
respect to such payment and such sums as the Company may reasonably estimate are
necessary to cover any other amounts for which the Company may be legally liable
and which may be assessed with regard to such payment.

     5. The masculine pronoun shall mean the feminine wherever appropriate.

     6. The Plan shall be construed, administered and enforced under the laws of
the State of New Jersey.